[DO NOT PUBLISH]

              IN THE UNITED STATES COURT OF APPEALS

                       FOR THE ELEVENTH CIRCUIT
                        ________________________                  FILED
                                                         U.S. COURT OF APPEALS
                               No. 08-10681                ELEVENTH CIRCUIT
                                                                Aug. 8, 2008
                           Non-Argument Calendar
                                                            THOMAS K. KAHN
                         ________________________                CLERK

                    D. C. Docket No. 07-60219-CR-DMM

UNITED STATES OF AMERICA,


                                                             Plaintiff-Appellee,

                                    versus

YASMANI LAZO,

                                                          Defendant-Appellant.

                         ________________________

                  Appeal from the United States District Court
                      for the Southern District of Florida
                        _________________________

                               (August 8, 2008)

Before ANDERSON, HULL and MARCUS, Circuit Judges.

PER CURIAM:

      Yasmani Lazo appeals from his conviction for conspiracy to interfere with

commerce by threats or violence, in violation of 18 U.S.C. § 1951(a). The sole
issue on appeal is whether the government breached the plea agreement by arguing

against a sentencing reduction for acceptance of responsibility and by failing to

voice a recommendation for a sentence at the low end of the applicable guideline

range. After thorough review, we affirm.

      “Whether the government has breached a plea agreement is a question of

law that [we] review[] de novo.” United States v. Mahique, 150 F.3d 1330, 1332

(11th Cir. 1998). However, when there was no objection below, “any objections

to the sentence are barred absent manifest injustice,” which equates with review

for plain error. Id. A reversal under plain error review requires (1) error, (2) that

is plain, (3) that affects the defendant’s substantial rights, and (4) that seriously

affects the fairness, integrity, or public reputation of the judicial proceedings.

United States v. Romano, 314 F.3d 1279, 1281 (11th Cir. 2002). For an error to

affect substantial rights, “in most cases it means that the error must have been

prejudicial: It must have affected the outcome of the district court proceedings.”

United States v. Olano, 507 U.S. 725, 734 (1993).

      Plea agreements are interpreted like contracts, and are viewed “against the

background of the negotiations.” United States v. Jeffries, 908 F.2d 1520, 1523

(11th Cir. 1990) (citation omitted). Thus, where a plea agreement conditioned the

government’s non-opposition to the acceptance of responsibility reduction on the

                                         2
defendant’s full and accurate disclosure to probation, we have found no breach of

the agreement when the government opposed the reduction based on the

defendant’s failure to fully disclose. Mahique, 150 F.3d at 1332.

      We are not persuaded by Lazo’s argument. The agreement at issue provided

that the government would recommend a reduction for acceptance of

responsibility for Lazo, but expressly conditioned this obligation on Lazo not

making any “false statements or misrepresentations to any governmental entity or

official” after entering into the plea agreement. In light of this condition, Lazo’s

testimony at his sentencing hearing, which was inconsistent with that of the victim

and the surveillance tapes, and which the district court found not to be credible,

released the government from its obligations to recommend both an acceptance-of-

responsibility adjustment and a low-end sentence. Mahique, 150 F.3d at 1332.

      Moreover, even if the government’s change in position regarding an

adjustment for acceptance of responsibility did constitute a breach of the plea

agreement, Lazo has not shown plain error -- the standard applicable here because

Lazo did not voice any objection below to the government’s alleged breach of the

plea agreement. See Romano, 314 F.3d at 1281. First, the government’s argument

against a reduction for acceptance of responsibility did not have a prejudicial

effect on Lazo, as the district court granted the reduction, despite the

                                         3
government’s argument against it. Second, the district court acknowledged the

government’s recommendation of a low-end sentence, and the government’s

failure actually to voice such a recommendation was not prejudicial to Lazo.

Because neither of the government’s alleged breaches affected Lazo’s substantial

rights, there was no plain error. Olano, 507 U.S. at 734. Accordingly, we affirm.

      AFFIRMED.




                                        4